Exhibit 10.3

 

FIRST AMENDMENT TO
STOCK PURCHASE AND SALE AGREEMENT

 

This FIRST AMENDMENT (the “Amendment”) to that certain Stock Purchase and Sale
Agreement dated as of April 29, 2013 (the “Purchase Agreement”) is entered into
this      day of November 2014 by and among Courier New Media, Inc., a
Massachusetts corporation (“Acquiror”), FastPencil, Inc., a Delaware corporation
(the “Company”), all of the holders of capital stock of the Company (each a
“Seller,” and collectively, the “Sellers”), and Steven K. Wilson as Holder
Representative. Defined terms used herein and not defined herein shall have the
meanings set forth in the Agreement.

 

WHEREAS, the parties desire to amend the Agreement as set forth herein;

 

NOW THEREFORE, in return for good and valuable consideration, the receipt of
which is hereby acknowledged, the parties hereby agree that the Agreement is
amended as follows:

 

1.              The definition of “First Earnout Amount” is hereby amended to be
“$5,500,000.”

 

2.              The Agreement shall remain in full force and effect as amended
hereby.

 

The undersigned hereby agree to this First Amendment to the Purchase Agreement
as of the date first above written.

 

COURIER NEW MEDIA, INC.

 

STEVEN K. WILSON, AS HOLDER REPRESENTATIVE, AND BY AND ON BEHALF OF ALL SELLERS
UNDER THE PURCHASE AGREEMENT

 

 

 

 

 

 

 

By:

/s/ Rajeev Balakrishna

 

By:

/s/ Steven K. Wilson

Name:

Rajeev Balakrishna

 

Name:

Steven K. Wilson

Title:

SVP & GC

 

Title:

Holder Representative

Date:

11/5/14

 

Date:

11/5/14

 

 

 

 

FASTPENCIL, INC.

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ Rajeev Balakrishna

 

 

 

Name:

Rajeev Balakrishna

 

 

 

Title:

SVP & GC

 

 

 

Date:

11/5/14

 

 

 

 

--------------------------------------------------------------------------------